Filed 5/11/21 P. v. Stiles CA4/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      E076002

 v.                                                                      (Super.Ct.No. FSB20000237)

 BRUCE EDWARD STILES,                                                    OPINION

          Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. Donna G. Garza,

Judge. Affirmed.

         Bruce Edward Stiles, in pro. per; and Robert L. Hernandez, under appointment by

the Court of Appeal, for Defendant and Appellant.

         No appearance for Plaintiff and Respondent.

         On August 31, 2020, Bruce Edward Stiles withdrew his plea of not guilty and,

pursuant to a plea bargain, pled no contest to one felony count of failure to update his

registration as a sex offender under Penal Code section 290.012 (undesignated statutory

citations are to this code). The court pronounced judgment at the same hearing,


                                                             1
sentencing Stiles to the low term of one year and four months in state prison, pursuant to

the plea bargain. On a subsequent date not identified in the record, Stiles moved to

withdraw his plea. On October 8, 2020, the trial court denied the motion as untimely and

lacking any legal basis.

       On October 26, 2020, Stiles filed a notice of appeal stating that he appealed from a

judgment or order entered on August 31, 2020. He did not seek a certificate of probable

cause under section 1237.5. On his notice of appeal, he checked the box indicating that

his “appeal is based on the sentence or other matters occurring after the plea that do not

affect the validity of the plea.” The clerk of the superior court accordingly did not mark

his notice of appeal as “Inoperative.” (Cal. Rules of Court, rule 8.304(b)(3).)

       We appointed counsel to represent Stiles on appeal. After examination of the

record, counsel filed an opening brief raising no issues and asking this court to review the

record independently pursuant to People v. Wende (1979) 25 Cal.3d 436. We notified

Stiles and gave him an opportunity to file a personal supplemental brief, and he has done

so.

       Stiles’s supplemental brief essentially argues that he is innocent, and the brief does

not raise any issues concerning postplea matters that do not affect the plea’s validity. We

consequently cannot consider the arguments raised in the supplemental brief, because

Stiles did not obtain a certificate of probable cause. (Cal. Rules of Court, rule

8.304(b)(5) [if the notice of appeal states that the appeal is based on postplea matters not

affecting the plea’s validity, then “the reviewing court will not consider any issue

affecting the validity of the plea unless” the defendant obtains a certificate of probable


                                              2
cause].) We also cannot review the order denying Stiles’s motion to withdraw his plea,

because it is not appealable. (§ 1018 [motion to withdraw plea must be brought before

judgment]; People v. Miranda (2004) 123 Cal.App.4th 1124, 1134 [deadline for motion

to withdraw plea is jurisdictional]; People v. Turrin (2009) 176 Cal.App.4th 1200, 1208

[when trial court lacks jurisdiction to grant postjudgment motion, denial of motion does

not affect substantial rights and hence is not an appealable postjudgment order under

section 1237].)

       Limiting our review to postplea matters that do not affect the plea’s validity, we

have examined the entire record and are satisfied that Stiles’s counsel has complied with

his responsibilities and that no arguable issues exist. (People v. Kelly (2006) 40 Cal.4th

106, 109-110; People v. Wende, supra, 25 Cal.3d at p. 441.)

                                      DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                               MENETREZ
                                                                                             J.


We concur:

FIELDS
                  Acting P. J.

RAPHAEL
                            J.




                                             3